Citation Nr: 1647734	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-06 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial compensable disability evaluation for the service-connected bilateral hearing loss prior to February 14, 2013, and in excess of 10 percent beginning February 14, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Navy from November 1968 to August 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Buffalo, New York which, in part, granted service connection for bilateral hearing loss and assigned a zero percent evaluation.  

While the case was in appeal status, the evaluation for the appellant's hearing loss disability was increased from zero percent to 10 percent, effective from February 14, 2013 (the date of a VA audiology examination); this created a staged rating.  Because neither of the two assigned evaluations at issue represents the maximum rating available for hearing loss, the appellant's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issue on appeal is as listed on the title page.

The Veteran is appealing the initial rating that was assigned.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

The Board notes that, while the March 2013 Statement of the Case (SOC) included the issue of entitlement to service connection for tinnitus as well as the issue of an increased initial rating for the bilateral hearing loss, the VA Form 21-4138 the Veteran submitted later that same month only addressed the hearing loss issue and there is no mention of tinnitus in the document.  The April 2014 informal hearing presentation did include discussion of the tinnitus service connection claim, but it was submitted after the one-year period following the issuance of the March 2012 rating decision ended, and after the 60-day limit following the issuance of the March 2013 SOC ended.  Therefore, as the Veteran has not completed the steps necessary for an appeal of the tinnitus service connection issue, the Board has not included it in its consideration of the matter on appeal.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The evidence of record includes VA treatment records dated between November 2013 and July 2016, as well as the report of a VA audiometric examination conducted in October 2016.  These records were not addressed in the Supplemental Statement of the Case (SSOC) issued in April 2014.  However, as the appellant's representative, in December 2016, provided a written waiver of those documents which were not reviewed by the Agency of Original Jurisdiction (AOJ), referral to the RO of that evidence is not required.  See 38 C.F.R. §§ 19.37, 20.1304.  In any case, since the case is being remanded, the RO will have the opportunity to consider those records. 

The appeal is REMANDED to AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased initial rating for his service-connected bilateral hearing loss.  He contends, in part, that his 10 percent rating should be made effective earlier than February 14, 2013.  The Veteran maintains that he is entitled to an initial rating of 10 percent, effective January 9, 2012.

The Board finds that remand is necessary to obtain additional VA medical records.  According to VA audiology notes dated October 21, 2011; July 24, 2012; and October 1, 2015; audiometric testing was performed on each of those three dates.  The associated audiology notes in each instance state that the audiogram results may be viewed in 'audiogram view'.  However, those audiogram results have not been included in the evidence of record.  

VA is, therefore, on notice of records that may be probative to the claim on appeal and has a duty to obtain them.  38 U.S.C.A. § 5103A; Robinette v. Brown, 8 Vet. App. 69 (1995); 38 C.F.R. § 3.159(c).  As it appears that these results are available but not part of the record, the Board finds that a remand is necessary so that the three audiograms may be obtained and associated with the record.  Sullivan v. McDonald, 815 F.3d 786 (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In addition, all outstanding VA treatment records must also be obtained. 

As noted above, the Veteran contends that his 10 percent rating for bilateral hearing loss should be made effective earlier than February 14, 2013 (the date of the VA examination upon which the increased evaluation of 10 percent was based).  In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that the effective date for an increased rating for hearing loss "is predicated on when the increase in the level of hearing loss can be ascertained," and not the date when a Maryland CNC speech discrimination test is administered.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (finding that an earlier effective date for an increased rating was warranted where the evidence showed that the results of private hearing tests from 2009 and 2010 with no Maryland CNC test results were determined by a medical examiner to be consistent with the June 2013 Maryland CNC tests).  

Thus, the Board finds that a VA medical opinion should be obtained that addresses whether the October 2011 VA audiology consultation findings or the July 24, 2012 VA audiometric testing results are consistent with the February 2013 VA examination audiometric testing results that led to an increased rating.  Furthermore, it is unclear whether the VA examining audiologists reviewed those missing audiograms.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of veteran's claims folder).  Clearly, then, the case must be remanded so that this deficiency can be rectified.

Therefore, the Board has determined that further development is required prior to adjudicating the appellant's claim.  It is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed. 

2.  Obtain from the appellant the names and addresses of all VA, government and private physicians or audiologists and/or medical facilities that have provided him with any treatment for his hearing loss since January 2012, and secure all available relevant reports not already of record from those sources.

In particular, obtain the VA audiogram results of October 21, 2011; July 24, 2012; and October 1, 2015; from audiogram view and associate the reports with the evidence of record.  Also, obtain all outstanding VA treatment records, to include those dated from July 2016 onward.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After completing the above development, obtain an opinion from a VA audiologist that addresses whether the October 2011 VA audiogram results and/or the July 2012 VA audiogram results are consistent with the February 2013 VA examination results.  Another examination is not required unless the VA audiologist deems it necessary.

The requested audiological opinion must be based on a review of the claims file and must include a complete rationale for all opinions expressed.  If the VA audiologist determines that the requested opinion cannot be rendered without resorting to speculation, the audiologist must state why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Upon receipt of the report from the VA audiologist, conduct a review to verify that all requested findings and opinions have been offered.  If information is deemed lacking, refer the report to the VA audiologist for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

6.  Thereafter, readjudicate the Veteran's increased initial rating claim.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, case law, statutes and regulations, to include 38 C.F.R. § 3.321 and staged ratings.

7.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the appellant and his representative.  The SSOC must contain notice of all relevant actions taken on the appellant's claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

